Case 9:19-cr-80030-WPD Document 429 Entered on FLSD Docket 03/23/2021 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA                                                CASE NO. XX-XXXXXXX-CR-
                                                               DIMITROULEAS
                    Plaintiff

  vs.

  PHILIP BRAUN
  AARON SINGERMAN
  ANTHONY VENTRELLA
  JAMES BOCCUZZI
  DAVID WINSAUER
  BLACKSTONE LABS, LLC
  VENTECH LABS, LLC
              Defendant


                                     ORDER GRANTING CONTINUANCE

           This matter having come before the Court on a Joint Motion for Continuance. After due

  consideration, it is

           ORDERED AND ADJUDGED that this case is hereby continued to the two-week trial calendar

  commencing October 12,2021, 2020 at 10:00 A.M. o=clock, or as soon thereafter as the case may be called.

  COUNSEL AND DFENDANT(S) shall report to a Calendar Call to be held on FRIDAY, October 8,2021, at

  10:00 a.m. o=clock. It being further

           ORDERED that the period from the date of this order to the time of trial shall be deemed excludable

  in computing the time within which the trial of this case must commence pursuant to Title 18, U.S.C., Section

  3161(h)(8)(A), this Court finds that the ends of justice served by continuing the trial outweigh the best interest

  of the public and the defendant(s) in a speedy trial.

           DONE AND ORDERED this 22nd day of March, 2021.




  cc: Counsel of Record
  .
